Per Cur.

The authority to the two commissioners is joint; and it certainly could not be executed by the commissioner on the part of the defendant, without notice to the plaintiff’s commissioner. In this instance too, the defendant has taken out a new commission for the re-examination of the same witness, which strongly implies that the former execution of *302it was irregular; and therefore the reading of it in evidence must be overruled.
Messrs. Ingersoll and C. Smith, pro quer.
Messrs. Kittera and M. Barton, pro def.